SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

449
CA 15-00174
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF DAWUD RAHMAN,
PETITIONER-APPELLANT,

                      V                                             ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County
(Michael M. Mohun, A.J.), entered December 1, 2014 in a CPLR article
78 proceeding. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Sanchez v Evans, 111 AD3d 1315).




Entered:    June 10, 2016                        Frances E. Cafarell
                                                 Clerk of the Court